Title: From Abigail Smith Adams to John Quincy Adams, 17 November 1811
From: Adams, Abigail Smith
To: Adams, John Quincy



my dear son
Quincy Novbr 17th 1811

The intercourse between us is daily more and more obstructed, it may prolong your tranquility that it is so: I know not how to take up my pen, yet painfull as the Duty is, I must perform it, untill the task may devolve upon some other, to tell you that your Parents are also numberd with the dead. I wrote you in Sep’br, an account of my dear Sister Cranchs Sickness, and of the little prospect I had of her Recovery. This Letter if you received, may have prepared you to expect the painfull intellegence of her death. She Sickened the beginning of June, with a plurisy fever, and from that, fell into a consumption. While the frail tennament decayed and sank under the weight of years; and disease, her mind became more active, more vigoras, and “The Souls dark Cottage, batterd and decayed,
Let in New light, through chinks which time had made”
I have past through Scenes, my dear Son in this last year; most Solemn, and impressive. God grant that it may be good for me that I have been afflicted; I have consignd to the Tomb in one day, my dear and venerable Brother Cranch, and my beloved Sister, after a sickness of four months, She expired upon the 17 day of october. Mr Cranch had flatterd himself with the hopes of her Recovery, untill the last week of her Life. It was always his wish, and prayer that he might not survive her, & his prayer was answerd, upon the Saturday previous to her death, he was Seized with a lethargy which deprived him of his Speech, and with a few lucid intervals only, he continued untill tuesday morning, when he expired She Survived him only untill the next day at Noon, willing and ready as she exprest herself to depart, having no earthly tie to hold her longer—when told that he was gone, She replied in an extacy—O he has only Stept behind the Scene, I shall know where to find him—
Amiable, virtuous, and good through Life, united in the strongest Bonds of harmony Love and affection, they were united, also in death, and their deaths, were such as is desirable. they did not out live their usefullness, nor exhibit a Second Childhood so humiliating in Age. their minds were vigoras to the last period of existance, and together their spirits have joind the Angelic Choir, and will I trust receive the Sentance of well done good and faithfull servants, enter into the joy of thy Lord.
Mr Whitney deliverd a discourse upon the day of their interment to a numerous and crowded Audience from Psalms—“The Righteous Shall be in Everlasting Remembrance” I wish for your pen to do justice to the Life and Character of one of the best of Men. Mr Whitney gave a Short and handsome Scetch of him, and of your Aunt, but he did not know him as you did.
“String, after String is Sever’d from the Heart” the three fold cord is broken—as Sisters we never knew contention, our only Struggle was who Should Serve the other most. Your Children have lost most valuable Friends, and gaurdians of their minds and Morals—So indeed have all the youths committed to her care. I have had the Children with me for some time, and think the next best place for them is Atkinson—I Shall give you my reasons in a future Letter.
Would to heaven my tale of Sorrow was closed a more distressing one remains to be told. Reluctantly with the written request of Adelaid to me, do I comply—Most sincerely do I wish not to be the first to communicate to my dear daughter and Catharine, the loss they have Sustained in the death of their Mother. a Malignant  Billious fever has prevaild in Washington the two last months, and Swept, the young, the middle aged & the Aged from the Stage. upon the 11 of Sepbr I received a Letter from Mrs Johnson in which she wrote, that she had not been well, upon the 29th of the Month she died, the 10th day of her fever; Mrs Boyd and Mrs Pope were dangerously Sick at the same time, Mr Pope and mr Boyd were both in Kentucky, which renderd their Situation more distressing. Mr Buchana, was Seizd with the Same fever in Baltimore; and died the Wednesday after Mrs Johnson—I have Letters from mrs Hellen, from Adelaid, and from mrs Buchana, to all of whom I wrote upon the first notice of their distress and affliction—Mrs Johnson was taken Sick at mr Boyds She went to Stay with her daughters during the absence of their Husbands—Mr Hellen had given up his House to the British Minister, and taken one upon the pensylvania avenue, Mrs Boyd and Pope they were obliged to remove to mr Helens, and they are upon the recovery, when my last letters from Washington arrived.
My own Bosom has been so lacerated with repeated Strokes of woe, that I can mingle, tear for tear, with the afflicted daughters of my esteemed Friend and correspondent, Whose death I most Sensibly feel and whose loss will be long regreted by me. Tell them my dear Son that I pray for them, that they may be comforted, and that they may find consolation in that Religion which teaches us Submission, and Resignation under every dispensation of Providence. Mrs Buchana has a much harder trial then they are call’d to endure; deprived both of Husband and Mother at the same time, with an Infant Babe, and I fear, without any means of Support
They must excuse my writing to them untill time has healed the wounds now bleeding. What could I say to them but that which would increase their greif—?
Many Letters have lately arrived from you to Your Sons, Your Father & Your Brother, I do most sincerely rejoice with you in the Birth of a daughter. May She live a blessing to her Parents— The last date to me was the 11th of June No 20 and compleats my list to that time, one inclosed from mrs Adams of the 6th of June. Your Father received one dated in Sepbr and your Brother also.
Shall I fill my paper with dirges? let me sing of Mercies as well as judgment, altho
“The winter is as needfull as the Spring
The thunder as the Sun”
In the midst of the troubles which encompassed me through this Season I had one trial more to endure—
This was an opperation upon your Sister, who came here with Caroline in july to consult the Physicians upon a tumour in her Breast, and which was pronounced a cancer—after taking the opinion of Drs Warren Welch & Hoolbrook, she wrote her case to dr Rush—who gave a decisive opinion, that there was no chance for her Life, but by an immediate opperation, to this with the permissions persuasion of her Friends She finally consented and five weeks since was performed by dr. Warren and his son attended by Dr Welch and Hoolbrook—She supported herself through it with calmenss & fortitude, & bears with much patience, all the concequences of weakness and confinement, and loss of the use of the Arm, as any Heroine—She is doing well, and recovering as fast as could be expected after an opperation in which the whole Breast was taken off—the wound is intirely healed, and every affected part was removed, So that we have every prospect of her perfect recovery to Health and Usefullness again. but She remains with us this winter not being able to ride, only a short distance, for at a time. Tell William this and that his Father left us this last week, having past a Month with us—that he was well, and that he came upon my writing to him, that his Mother has consented to an opperation, but she would not wait his arrival. She choice chose to save him the pain, and past through it ten days before he reach’d Quincy.
And now my dear Son, let me say to you that your Father and I are quite Satisfied with your declineing the Seat upon the Bench as you could not return in Season, and as the public Service certainly requires its being immediatly fill’d—but I am not Satisfied with your other Arguments I think your Samples not well founded, but you must think and judge for yourself
I know not how, or when this Letter will reach you. Should the address of it, prompt the prying Eye of a British officer to Creak the seal, as in former instances, he will not find any thing to gratify his curiosity, but the Solemn Events to which human Nature is Subject, and to which the Sovereign as well as the Subject, is equally liable—I feel for and commisirate the unhappy State of mind to which his own Sovereign is now reduced to teach the world, that neither Rank or power wisdom or virtue can Secure from the Lot of humanity Kings or Princes—
at present we are all well. Your sons went to Atkinson the last week, with Thomas Norten & two of Judge Cranchs Sons whom he has sent on for their Education. they are fine Boys older by Several years than George—Most tenderly and affectionatly I tender my Love to my daughter & Infant Grandaughter & to Charles and to William and Kitty—and to yourself my Blessing—
A A